Opinion issued March 1, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00319-CV
                           ———————————
  Q’MAX AMERICA, INC. D/B/A Q’MAX AMERICA SOLUTIONS, INC.
 D/B/A Q’MAX SOLUTIONS D/B/A Q’MAX SOLUTIONS, INC., Appellant
                                       V.
                       SCREEN LOGIX, LLC, Appellee


                   On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Case No. 2015-05002


                         MEMORANDUM OPINION

      Screen Logix, LLC sued Jack Baker, David Schulte, Jr., and Q’Max America,

Inc. d/b/a Q’Max America Solutions, Inc. d/b/a Q’Max Solutions d/b/a Q’Max

Solutions, Inc., alleging that Schulte and Baker, former employees and officers of

Screen Logix, conspired with Q’Max to misappropriate Screen Logix’s trade secrets
and confidential information via a consulting agreement to assist Q’Max in building

a shaker screen manufacturing facility. Screen Logix sued and sought a temporary

injunction enjoining Schulte and Baker from performing under the consulting

agreement, and the trial court granted relief.

      In this interlocutory appeal, Q’Max argues that the trial court abused its

discretion in entering the temporary injunction because (1) the alleged usurpation of

the Q’Max “business opportunity” happened in the past and therefore Screen Logix

could not demonstrate that it threatened imminent and irreparable harm, (2) Screen

Logix did not demonstrate that it had a probable right to relief on its breach of

fiduciary duty claim because Screen Logix did not demonstrate that the consulting

agreement constituted a “business opportunity” that belonged to it, and (3) the

temporary injunction is overbroad because it completely restricts Schulte and Baker

from performing under the consulting agreement.1 We affirm.

                                    Background

      Screen Logix manufactures shaker screens, which are used to separate

impurities from drilling mud after it is pumped into the ground and back out again

for re-use. From December 2009 to January 2014, Schulte served as Screen Logix’s

Vice President of Engineering and Baker served as Screen Logix’s Vice President




1
      Schulte and Baker have not appealed.

                                           2
of Sales. Both Schulte and Baker had written employment agreements.2 Relevant

to the underlying dispute, the agreements provided that Schulte and Baker must

present to Screen Logix in writing any business opportunities related to or connected

to Screen Logix’s business:

      Business Opportunities. For as long as the Employee shall be employed
      by the Employer and thereafter with respect to any business
      opportunities learned about during the time of the Employee’s
      employment by the Employer, the Employee agrees that with respect to
      any future business opportunity or other new and future business
      proposal which is offered to, or comes to the attention of the Employee
      during the Term of this Agreement or any renewal term thereof, and
      which is specifically related to, or connected with, the Business, the
      Employer shall have the right to take advantage of such business
      opportunity or other business proposal for its own benefit. The
      Employee agrees to promptly deliver notice to the Board in writing of
      the existence of such opportunity or proposal, and the Employee may
      take advantage of such opportunity only if the Employer does not elect
      to exercise its right to take advantage of such opportunity.

Also relevant to the underlying dispute, the agreements prohibited Schulte and Baker

from disclosing Screen Logix’s confidential information:

      Confidential Information. The Employee acknowledges that in the
      course of his employment with the Employer, he may receive certain
      trade secrets, know-how, lists of customers, employee records and other
      confidential information and knowledge concerning the Business
      (“Confidential Information”), which the Employer desires to protect.
      The Employee understands that such Confidential Information is
      confidential and agrees not reveal [sic] such Confidential Information
      to anyone outside the Employer. The Employee further agrees not to
      use such Confidential Information during the term of this Agreement
      and thereafter to compete with the Employer. Upon termination of this


2
      The two agreements are identical in all relevant respects.

                                            3
      Agreement, the Employee shall surrender to the Employer all papers,
      documents, writings, and other property produced by him or coming
      into his possession by or through this Agreement and relating to the
      information referred to in this Section . . ., which are not general
      knowledge in the industry, and the Employee agrees that all such
      materials will at all times remain the property of the Employer.

Schulte and Baker also each signed a separate Memorandum of Agreement

Regarding Invention and Confidential Information in which they agreed not to

disclose Screen Logix’s confidential information and agreed that all information

regarding Screen Logix’s business, including “technical data, cost estimates,

proposals, forecasts, financial data, general correspondence, and the scope, the

content or the results of research and development work” was presumed confidential.

      Q’Max sold shaker screens bearing the Q’Max label, but which were not

manufactured by Q’Max. Q’Max, however, was interested in building its own

manufacturing facility to produce its own shaker screens. In October 2014, Simon

Tyldsley, a director of operations at Q’Max, approached Schulte and Baker about

assisting Q’Max with building a shaker screen manufacturing facility in Dubai.

Shortly after their discussion, Baker emailed Tyldsley and told him “[i]n regards to

screen facility, keep that between us and your top management.”

      Baker testified at the temporary injunction hearing that he and Schulte told

the president of Screen Logix, Jeff Walker, about Q’Max’s proposal to build a plant,

and that Walker said Screen Logix was not interested. But Walker disputed that; he

testified that he knew nothing about the proposal until after Schulte and Baker had


                                         4
left Screen Logix. It is undisputed that the Q’Max opportunity was never presented

to Screen Logix in writing.

      On November 4, 2014, Tyldsley, Schulte, Baker, and a Q’Max Vice President,

Pete Mackenzie, had dinner together in Houston. At the dinner, the men discussed

Schulte and Baker helping Q’Max build the Dubai manufacturing facility and

manufacture and sell screens. The following day, Schulte used his personal email

account to send Tyldsley and Mackenzie two documents, one titled “Key

Employees” and the other a “Startup List Given to QMAX.” Baker prepared the

“Key Employees” list, which described Baker’s and Schulte’s goals in joining

Q’Max. The “startup list,” prepared by Schulte, contained detailed cost breakdowns

and projections for the first three years of operation at the proposed Q’Max plant.

      A few days after the dinner, Schulte and Baker traveled to Dubai to meet with

Q’Max. Schulte and Baker secured a $140,000 order from Q’Max for screens from

Screen Logix, but also discussed leaving Screen Logix to assist Q’Max in building

the manufacturing facility. After returning from Dubai, Schulte sent a “rough draft

of contract for the technology”—a draft consulting agreement delineating Schulte’s

and Baker’s responsibilities with respect to the Dubai facility—to Tyldsley and to

Baker at Baker’s wife’s personal email address. 3


3
      Schulte and Baker did not use their Screen Logix email accounts to communicate
      about the Q’Max manufacturing facility. Schulte used his personal email account,
      and Baker used his wife’s personal account.

                                          5
      A week later, Schulte sent Tyldsley and Baker an email regarding

“Information Required from Legal Dept.” Among other things, Schulte wrote

“Many people manufacture screens, but none have been able to exceed the quality

of the products we designed, but we can. We will teach this process to your

employees.” Schulte also emphasized the “urgency” with which he and Baker

needed to get a signed contract from Q’Max because their current employment

agreements would expire soon and they did not want to walk away “without a

contract in hand.”

      On December 11, 2014, in response to Tyldsley’s question regarding whether

Q’Max should wait to make changes to the consulting agreement until after Schulte’s

and Baker’s lawyers reviewed the draft, Schulte responded, “Please don’t wait,

timing is critical.” He also noted that “[a] start date of Jan 15th as you had proposed

would be better for us than Jan 2nd at this point. It will allow us to spread out our

departures from present company.”

      On December 12, 2014, Schulte resigned from Screen Logix, effective

January 11, 2015. On December 15, 2015, Schulte and Baker signed the consulting

agreement with Q’Max effective January 2, 2015. The agreement provided for

staggered payments beginning with an initial payment of $300,000 and totaling $1

million in exchange for their assistance in building the Dubai facility and




                                          6
manufacturing and selling screens. Schulte and Baker also would each receive

$15,000 per month for the duration of the agreement.

      Schulte’s resignation from Screen Logix was effective January 11, 2015, and

Baker resigned effective January 12, 2015. Neither informed Screen Logix that he

was leaving to assist Q’Max with the building and running of a shaker screen

manufacturing facility.

      On January 22, 2015, an executive assistant at Q’Max inadvertently emailed

a copy of the invoice for the initial $300,000 consulting agreement payment to the

Screen Logix Operations Manager. A week later, Screen Logix sued Baker, Schulte,

and Q’Max, asserting claims for breach of contract, breach of a covenant not to

compete, breach of fiduciary duty, tortious interference with employment contracts,

misappropriation of trade secrets, civil conspiracy and fraud.         Screen Logix

subsequently sought a temporary injunction prohibiting Schulte and Baker from

performing under the consulting agreement until trial.

      The trial court granted the temporary injunction, stating in its order:

      Screen Logix has pled and proven a probable, imminent, and
      irreparable injury from prior to the February 24, 2015 Temporary
      Restraining Order, until trial on the merits. If the Court does not issue
      the temporary injunction order, Screen Logix will be imminently and
      irreparably injured because without such relief, Schulte and Baker may
      and probably will misappropriate and disseminate the rights and
      property of Screen Logix to Q’Max and other third parties, with whom
      Screen Logix has no confidentiality agreement. Screen Logix as no
      adequate remedy at law because the amount of the resulting damages
      from Baker’s and Schulte’s use, revealing, misappropriating and

                                          7
      dissemination of trade secrets and confidential information owned by
      Screen Logix will be difficult, if not impossible, to fully and accurately
      assess.

Among other things, the order prohibited Schulte and Baker from

      Performing in any way [their] duties or services under the Consulting
      Agreement, fully described above in relevant part; and/or providing
      Q’Max with improved mesh combinations, structural designs, and
      equipment designs; and/or training Q’Max’[s] sales force to market
      shaker screens; because all (1) such duties or services require Schulte
      and Baker to use, reveal, or disclose trade secrets or confidential
      information owned by Screen Logix; and (2) the Q’Max Opportunity
      belonged to Screen Logix.
Q’Max appealed.

                                    Jurisdiction

      Screen Logix re-urges in its appellate brief an argument first made in an earlier

motion to dismiss that this Court denied—that Q’Max does not have standing to

appeal the temporary injunction because it enjoins Schulte and Baker only, and not

Q’Max. We address this argument first because it implicates our jurisdiction. See

Tex. Dep’t of Transp. v. City of Sunset Valley, 146 S.W.3d 637, 646 (Tex. 2004)

(standing is a component of subject-matter jurisdiction).

      An appellant need not be a party to a temporary injunction in order to have

standing to appeal it, so long as the appellant is personally aggrieved by the entry of

the temporary injunction and therefore, has a justiciable interest in the controversy.

See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) (authorizing a “person” to

appeal from the grant or denial of a temporary injunction); Nootsie, Ltd. v.


                                          8
Williamson Cty. Appraisal Dist., 925 S.W.2d 659, 661 (Tex. 1996) (issue of standing

concerns whether a person was personally aggrieved and, therefore, has a justiciable

interest in controversy); In re B.I.V., 923 S.W.2d 573, 574 (Tex. 1996) (to establish

standing, appellant must show personal stake in controversy); see also Landry v.

Burge, No. 05-99-01217-CV, 2000 WL 1456471, at *4 (Tex. App.—Dallas 2000,

no pet.) (not designated for publication) (non-parties that are personally aggrieved

by temporary injunction have standing to appeal). Here, the temporary injunction

prohibits Schulte and Baker from performing their agreement with Q’Max. Thus,

Q’Max, as the contractual counterparty to the enjoined parties, is personally

aggrieved by the entry of the temporary injunction. We therefore hold that Q’Max

has standing to appeal the temporary injunction and that we have jurisdiction over

the appeal. See Bell v. Craig, 555 S.W.2d 210, 211–12 (Tex. App.—Dallas 1977,

no writ) (party adversely affected by temporary injunction had standing to appeal

despite fact that order did not expressly enjoin him from doing anything).

                                      Discussion

      In two issues, Q’Max contends that the trial court erred in granting the

temporary injunction because (1) the alleged usurpation of the Q’Max “business

opportunity” happened in the past and therefore Screen Logix could not demonstrate

that it threatened imminent and irreparable harm, (2) Screen Logix did not

demonstrate that it had a probable right to relief on its breach of fiduciary duty claim



                                           9
because Screen Logix did not demonstrate that the consulting agreement constituted

a “business opportunity” that belonged to it, and (3) the injunction is overbroad

because it completely prohibits Schulte and Baker from performing the consulting

agreement.

A.    Standard of Review

      The decision to grant or deny a temporary injunction lies in the sound

discretion of the trial court, and the court’s ruling is subject to reversal only for a

clear abuse of discretion. TMC Worldwide, L.P. v. Gray, 178 S.W.3d 29, 36 (Tex.

App.—Houston [1st Dist.] 2005, no pet.). We do not substitute our judgment for the

trial court’s judgment unless the trial court’s action was so arbitrary that it exceeded

the bounds of reasonable discretion. Id. (citing Johnson v. Fourth Ct. App., 700
S.W.2d 916, 918 (Tex. 1985), disapproved in part on other grounds by In re

Columbia Med. Ctr., 290 S.W.3d 204 (Tex. 2009)). In reviewing an order granting

or denying a temporary injunction, we draw all legitimate inferences from the

evidence in a manner most favorable to the trial court’s order. Id. (citing CRC–

Evans Pipeline Int’l v. Myers, 927 S.W.2d 259, 262 (Tex. App.—Houston [1st Dist.]

1996, no writ)). Abuse of discretion does not exist if the trial court heard conflicting

evidence and evidence appears in the record that reasonably supports the trial court’s

decision. Id. (citing Davis v. Huey, 571 S.W.2d 859, 862 (Tex. 1978); Myers, 927
S.W.2d at 262).



                                          10
      A temporary injunction’s purpose is to preserve the status quo of the

litigation’s subject matter pending a trial on the merits. Id. at 36 (citing Walling v.

Metcalfe, 863 S.W.2d 56, 57 (Tex. 1993). To obtain a temporary injunction, the

applicant must plead and prove three specific elements: (1) a cause of action against

the defendant; (2) a probable right to the relief sought; and (3) a probable, imminent,

and irreparable injury in the interim. Id. (citing Butnaru v. Ford Motor Co., 84
S.W.3d 198, 204 (Tex. 2002)).

B.    Q’Max’s “Business Opportunity Theory” Arguments

      In its first issue, Q’Max argues that the temporary injunction must be

dissolved in part because “[t]emporary injunctive relief could not properly have been

based on the theory that Mr. Schulte and Mr. Baker usurped a ‘Business

Opportunity’ by agreeing to provide consulting services, because no imminent or

irreparable harm could be threatened by this past event.” Q’Max also argues that

Screen Logix did not establish a probable right to relief on its breach of fiduciary

duty claim because Screen Logix did not demonstrate that the consulting agreement

constituted a “business opportunity” that belonged to it. Q’Max concludes that “the

trial court’s order granting temporary injunctive relief on this [business opportunity]

theory must be reversed and the temporary injunction dissolved in part.” Q’Max

does not specify which portions of the injunction should be reversed.




                                          11
      1.        Probable, imminent, and irreparable injury

      Q’Max’s argument with respect to probable, imminent, and irreparable injury,

in essence, is that because the consulting agreement was signed in the past, any harm

caused by the usurpation of this “business opportunity” occurred in the past at the

moment the agreement was signed. Thus, Q’Max argues, Screen Logix did not

demonstrate that it was probable that it would be imminently and irreparably injured

between the time the injunction was entered and trial, as required to support the entry

of a temporary injunction. See Gray, 178 S.W.3d at 36 (to support entry of

temporary injunction, movant must show, among other things, probable, imminent,

and irreparable injury before trial on the merits).

      But with respect to imminent and irreparable injury, the temporary injunction

order states:

      Screen Logix has pled and proven a probable, imminent, and
      irreparable injury from prior to the February 24, 2015 Temporary
      Restraining Order, until trial on the merits. If the Court does not issue
      the temporary injunction order, Screen Logix will be imminently and
      irreparably injured because without such relief, Schulte and Baker may
      and probably will misappropriate and disseminate the rights and
      property of Screen Logix to Q’Max and other third parties, with whom
      Screen Logix has no confidentiality agreement. Screen Logix as no
      adequate remedy at law because the amount of the resulting damages
      from Baker’s and Schulte’s use, revealing, misappropriating and
      dissemination of trade secrets and confidential information owned by
      Screen Logix will be difficult, if not impossible, to fully and accurately
      assess.




                                          12
Thus, the probable, imminent, and irreparable injury identified by the trial court was

the likely disclosure of Screen Logix’s trade secrets and confidential information as

a result of Schulte’s and Baker’s performance of the consulting agreement—not the

usurpation of the Q’Max opportunity and associated consulting fees, which while

factually related, is a separate potential injury. Q’Max does not challenge the trial

court’s finding of probable injury based upon disclosure of confidential information.

Accordingly, Q’Max has not demonstrated that the trial court abused its discretion

in finding that Screen Logix demonstrated a probable, imminent, and irreparable

injury. See Gray, 178 S.W.3d at 36.

      2.     Probable right to relief

      The trial court found that “Screen Logix has shown a probable right on final

trial to the relief sought.” Q’Max singles out Screen Logix’s breach of fiduciary

duty claim and argues that Screen Logix did not establish a probable right to relief

on this claim because Screen Logix did not demonstrate that the Q’Max consulting

agreement constituted a business opportunity that belonged to Screen Logix. But

even if Q’Max is correct, Screen Logix asserted a number of claims in addition to

breach of fiduciary duty. Q’Max does not contend that the trial court erred in finding

that Screen Logix had a probable right to relief on any claim other than the breach

of fiduciary duty claim. Thus, even if Q’Max were correct and Screen Logix did not

demonstrate a probable right to relief on this claim, there are other claims as to which



                                          13
the trial court reasonably could have found that Screen Logix established a probable

right to relief.

       Moreover, Q’Max’s argument that Screen Logix did not demonstrate that the

Q’Max consulting agreement was a business opportunity that belonged to Screen

Logix is based on Q’Max’s premise that building shaker screen manufacturing

facilities was not part of Screen Logix’s business. The employment agreements

defined Screen Logix’s “business” as “the manufacturing and sale of drilling shaker

screens and fluid cleaning systems used in the drilling of oil and gas wells, and other

associated equipment.” Q’Max contends that building shaker screen manufacturing

facilities is not part of the business of manufacturing shaker screens, but the

employment agreement’s definition of “business” does not compel this conclusion.

Indeed, at the temporary injunction hearing, Screen Logix adduced evidence that it

has built several shaker screen manufacturing facilities in the recent past. Moreover,

the consulting agreement contemplated Schulte and Baker not only assisting with

the construction of the facility, but also with the manufacturing and sale of shaker

screens, which is indisputably part of Screen Logix’s business.

       Q’Max also contends that Screen Logix “cannot credibly claim it could or

would have seized on the opportunity to provide consulting services” to Q’Max.

Q’Max points to Baker’s and Schulte’s claims that Walker knew about it and

declined to pursue it. Q’Max also points out that Screen Logix had previously



                                          14
declined to build a different shaker screen manufacturing facility in the Middle East

and was attempting to sell the company. However, Walker testified that Screen

Logix would have availed itself of the Q’Max opportunity if it had been made aware

of it. Questions of credibility are left to the trial court alone, and we will not find

that the trial court abused its discretion in entering an injunction based on its

resolution of a conflict in the evidence. See Gray, 178 S.W.3d at 36.

      We overrule Q’Max’s first issue.

C.    Scope of Injunction

      In its second issue, Q’Max argues that the injunction is impermissibly broad

because it completely prohibits Schulte and Baker from performing the consulting

agreement. Q’Max argues that the injunction should only have prohibited Schulte

and Baker from using protected Screen Logix information and trade secrets in their

performance of the consulting agreement.

      For purposes of this appeal, Q’Max does not challenge the trial court’s finding

that Schulte and Baker possessed Screen Logix’s trade secrets and confidential

information. The trial court found that if Schulte and Baker were not enjoined from

performing the consulting agreement, they “may and probably will misappropriate

and disseminate the rights and property of Screen Logix to Q’Max.” Drawing all

legitimate inferences from the evidence in a manner most favorable to the trial

court’s order, we conclude that the trial court did not abuse its discretion in enjoining



                                           15
Schulte and Baker from performing the consulting agreement because the evidence

reasonably supports a conclusion that the agreement likely could not be performed

unless Schulte and Baker misappropriated Screen Logix’s trade secrets and

confidential information.

      Considerable record evidence supports this conclusion. For example, in an

email to Q’Max, Schulte referred to a draft of the consulting agreement as a “rough

draft of contract for the technology.” Schulte also produced a USB drive containing

9,060 files in response to Screen Logix’s post-resignation request that he “return

documents to Screen Logix obtained during his employment.” Walker testified that

“hundreds” of the 9,060 documents were proprietary and confidential and that

Screen Logix had no business reason for Schulte to have these documents on his

personal computer. Among other things, the drive contained electronic copies of

engineering drawings that belonged to Screen Logix, which Schulte admitted that he

had transferred to his personal laptop before resigning. The drive also contained a

Screen Logix presentation setting out a detailed budget and other information for a

proposed Middle East shaker screen manufacturing facility.

      A forensic analysis of Schulte’s and Baker’s Screen Logix laptops revealed

that, during the negotiation period with Q’Max and before their resignations, both

had accessed files that contained information related to Screen Logix’s past proposal

to build the shaker screen manufacturing facility in the Middle East, as well as



                                         16
budgetary information and information regarding screen specifications and prices.

The computer analyst testified that Schulte on average had accessed less than one

document per day between April 2014 and January 2015, but that his behavior

significantly changed during the period that Schulte and Baker were negotiating the

Q’Max consulting agreement and preparing to leave Screen Logix:

       On December 4, 2014, Schulte accessed 39 documents. That same day, he
        told Q’Max that “[t]here are no patents, trademarks, etc. on the designs of
        the products or the equipment used by current employer. . . . What we will
        be providing are improved mesh combinations that may or may not be
        patentable, slight improvements in structural design, and improved
        equipment design.” Schulte also told Q’Max, “Many people manufacture
        screens, but none have been able to exceed the quality of the products we
        designed, but we can. We will teach this process to your employees.”

       On December 12, 2014, the day Schulte submitted his resignation letter to
        Screen Logix, Schulte accessed 109 documents. Three days later, Schulte
        and Baker signed the Q’Max consulting agreement.

       On January 6, 2015, a week before Schulte’s resignation was effective, he
        accessed 88 documents.
      The record also reveals that on November 5, 2014, Schulte sent two

documents to Q’Max regarding the proposed Dubai facility. One was a “Key

Employees” list that Baker had prepared, which described Baker’s and Schulte’s

goals in joining Q’Max. The other was a “startup list” containing detailed cost

breakdowns and projections for the first three years of operation at the anticipated

plant. Schulte denied using any Screen Logix information to prepare the cost

breakdown and testified that he knew all of the numbers off of the top of his head.



                                         17
       Q’Max argues that conflicting evidence shows that Schulte and Baker did not

need or intend to use Screen Logix’s trade secrets and confidential information to

perform the consulting agreement. Schulte testified that he only took the 9,060

documents in order to help another Screen Logix employee, in case that person had

any questions after his resignation. Q’Max also points to evidence that Screen Logix

makes some technical information regarding shaker screens available on the internet,

that certain design specifications used by Screen Logix are similar to those used by

its competitors, and that a competitor of Screen Logix copied one of Screen Logix’s

designs. Baker testified that Schulte’s significant experience meant that he “could

probably write a program any time of the day” to develop new mesh combinations,

and Schulte testified that he planned on developing new mesh combinations. Walker

testified that Screen Logix uses a proprietary adhesive method to produce the shaker

screens, but acknowledged that it would be possible to reverse engineer the method

with “a lot of trial and error.”

       But conflicting evidence does not establish that a trial court abused its

discretion in entering a temporary injunction, because the resolution of conflicts in

the evidence are left to the trial court’s sound discretion. See Gray, 178 S.W.3d at

36. So long as evidence appears in the record that reasonably supports the trial

court’s decision, the presence of conflicting evidence is not a basis for reversing an

injunction. See id. As detailed above, the record contains evidence supporting the



                                         18
trial court’s conclusion that performance of the consulting agreement by Schulte and

Baker likely would result in disclosure of Screen Logix’s trade secrets and

confidential information.

        Q’Max contends that the injunction in this case is like the injunction found

overbroad in T-N-T Motorsports, Inc. v. Hennessey Motorsports, Inc., 965 S.W.2d
18 (Tex. App.—Houston [1st Dist.] 1998, no pet.). In T-N-T, the Terpstras, two

former employees of Hennessey, which specialized in high performance upgrades

for cars, started a competing business and solicited customers on the basis that they

had learned how to create upgrade packages at Hennessey and could offer the same

upgrades for less than Hennessey. Id. at 20. The trial court enjoined the Terpstras

from:

        1. directly or indirectly disclosing, using, selling or testing, for any
        purpose, (or imparting to any other person, firm, corporation or other
        entity) any information relating to the Dodge Viper GTS, Dodge Viper
        Roadster or Mitsubishi 3000 GT motor vehicles; and

        2. working on, designing, repairing, installing, testing, soliciting,
        contacting, accepting any business from and/or providing any types of
        services on any Dodge Viper GTS, Dodge Viper Roadster or Mitsubishi
        3000 GT motor vehicles, regardless of model year, except that
        Defendants may finish the work they were doing on the remaining
        Dodge Vipers owned by Ken Addington and Joe Bob Shirley.

Id. at 25 (emphasis in original). This court reformed the injunction to limit it to

disclosure and use of trade secrets:

        1. directly or indirectly disclosing, using, selling or testing, for any
        purpose, (or imparting to any other person, firm, corporation or other


                                          19
      entity) any Hennessey Trade Secret information relating to the Dodge
      Viper GTS, Dodge Viper Roadster or Mitsubishi 3000 GT motor
      vehicles; and

      2. working on, designing, repairing, installing, testing, soliciting,
      contacting, accepting any business from and/or providing any types of
      services using Hennessey Trade Secret information on any Dodge
      Viper GTS, Dodge Viper Roadster or Mitsubishi 3000 GT motor
      vehicles, regardless of model year, except that Defendants may finish
      the work they were doing on the remaining Dodge Vipers owned by
      Ken Addington and Joe Bob Shirley.

Id. at 26. Q’Max argues that, like in T-N-T, Schulte and Baker should be enjoined

only from using Screen Logix’s trade secrets and confidential information, and not

from any performance under the consulting agreement.

      But the injunction in T-N-T, which was a general injunction that was not

directed at any particular job or engagement, is not like the injunction here. The

injunction in this case is directed at a particular consulting agreement, the

performance of which the trial court found likely would result in the use and

disclosure of Screen Logix’s trade secrets. By its terms, the temporary injunction

enjoins Schulte and Baker only from revealing or discussing confidential

information and trade secrets which belong to Screen Logix, and the injunction

further limits itself to information created or modified between the time of Screen

Logix’s inception in 2007 and January 12, 2015, which was the latter of Schulte’s

and Baker’s final dates of employment with Screen Logix. Consequently, T-N-T is

inapposite.



                                        20
       Accordingly, we conclude that the trial court did not abuse its discretion in

enjoining Schulte and Baker from performing the consulting agreement pending a

trial on the merits.

       We overrule Q’Max’s second issue.

                                    Conclusion

       We affirm the trial court’s temporary injunction order.




                                              Rebeca Huddle
                                              Justice

Panel consists of Justices Higley, Huddle, and Lloyd.




                                         21